DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim 16, 21, 26, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150181574) in view of Islam (US-20180063865), Wang (US-20140119335).
As to claim 16, 21, 26, 31: Lee teaches a method performed  by a user equipment (UE), the method comprising: receiving configuration information regarding control resource sets (CORESET) … configured for the UE ([0078, 79, 92]: allocated time/frequency resources & PRB pairs for PDCCH signaled to the UE; PRB set is basic unit of PDCCH frequency resource configuration; PDCCH may be in CORESET); … , from the received configuration information, wherein the frequency resource allocation information includes a bitmap of a plurality of resource block (RB) groups ([0020, 85, 87, 88]: detect PDCCH, i.e. PRBs and frequency, using bitmap and offset) and the offset information indicates an offset in a unit of an RB ([0020, 88]: offset indicates offset in the PDCCH resource blocks); Identifying the CORESET ([0078, 79, 92]: PRB pairs of PDCCH), based on the bitmap of the RB groups and the offset in the unit of the RB ([0020, 85, 87, 88]: bitmap and offset used to detect PDCCH); and monitoring downlink control information based on the identified CORESET ([0020, 85, 87, 88]: bitmap and offset used to detect PDCCH).
Lee may not explicitly teach in a bandwidth part.  However, Islam teaches in a bandwidth part ([0078]: “active bandwidth parts here scheduling information … was transmitted may or may not contain the CORESETs”) (wherein BWP is defined as a “contiguous set of PRBs on a giver carrier”)1. 
Thus, it would have been obvious to one of ordinary skill in the art to implement BWP, taught by Islam, into the communication system, taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to allocate resources for control channel transmissions. In addition it would have been obvious to combine Islam and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Lee may not explicitly teach obtaining frequency resource allocation information and offset information for the CORESET.  However, Wang teaches obtaining frequency resource allocation information and offset information for the CORESET ([0054]: UE specific PDCCH determined by UE according to time-frequency resource allocation info and offset info).
Thus, it would have been obvious to one of ordinary skill in the art to implement resource allocation and offset information for the CORESET, taught by Wang, into the communication system, taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to enable the locating of the control channel by the UE. In addition it would have been obvious to combine Lee and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17, 18, 22, 23, 27, 28, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150181574), Islam (US-20180063865), Wang (US-20140119335) in view of Papasakellariou (US-20140071915).
As to claim 17, 22, 27, 32: Lee teaches the method of claim 16, 21, 26, 31, 
Lee may not explicitly teach wherein bits of the bitmap have one-to-one mapping with the plurality of RB groups.  However, Papasakellariou teaches wherein bits of the bitmap have one-to-one mapping with the plurality of RB groups ([0099, 108]: one-to-one correspondence between bit-map elements and PRB pairs in PDCCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement PRB and bitmaps, taught by Papasakellariou, into the PDCCH, taught by Lee, in order to implement a well-known feature of a pre-defined protocol inform the UE regarding channel configurations.  In addition it would have been obvious to combine Lee and Papasakellariou in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 18, 23, 28, 33: Lee teaches the method of claim 17, 22, 27, 32.
Lee may not explicitly teach wherein each of the plurality of RB groups includes 6 RBs.  However, Papasakellariou teaches wherein each of the plurality of RB groups includes 6 RBs ([0108]: four PRB pairs).
Thus, it would have been obvious to one of ordinary skill in the art to implement PRB and bitmaps, taught by Papasakellariou, into the PDCCH, taught by Lee, in order to implement a well-known feature of a pre-defined protocol inform the UE regarding channel configurations. In addition it would have been obvious to combine Lee and Papasakellariou in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references. Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Papasakellariou discloses 4 pairs of PRB, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the number of PRBs, including 6 PRBS / 3 pairs of PRBs, absent a showing of criticality by Applicant.

Claim 19, 24, 29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150181574), Islam (US-20180063865), Wang (US-20140119335) in view of Sartori (US-20130242904), Kim (US-20140112283).
As to claim 19, 24, 29, 34: Lee teaches the method of claim 16, 21, 26, 31.
Lee may not explicitly teach wherein the identifying of the CORESET comprises: identifying a starting RB position for the CORESET, based on the bitmap of the plurality of RB groups and the offset in the unit of the RB, and identifying the CORESET from the identified starting RB position.  However, Sartori teaches wherein the identifying of the CORESET comprises: identifying a starting RB position for the CORESET, based on the … of the plurality of RB groups and the offset in the unit of the RB, and identifying the CORESET from the identified starting RB position ([0024]: starting location of PRB pair indicated by offset; wherein “identifying the CORESET” is undefined and vague, the CORESET may be identified simply as the CORESET located at a particular RB).
Thus, it would have been obvious to one of ordinary skill in the art to implement starting location of PRB, taught by Sartori, into the PDCCH, taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to locate the resource blocks. In addition it would have been obvious to combine Lee and Sartori in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Lee may not explicitly teach bitmap to identify starting RB position.  However, Kim teaches bitmap to identify starting RB position ([0011, 15, 18, 78, 81]: bitmap to indicate start position of PDCCH region in plurality of RBs).
Thus, it would have been obvious to one of ordinary skill in the art to implement bitmaps to indicate start position, taught by Kim, into the bitmap, taught by … , in order to implement a well-known feature of a pre-defined protocol and to locate the control channel as that is the intrinsic and designed purpose of bitmaps, which is to indicate the location of a control region. In addition it would have been obvious to combine Lee and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 20, 25, 30, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US-20150181574), Islam (US-20180063865), Wang (US-20140119335) in view of Bhorkar (US-20180295649).
As to claim 20, 25, 30, 35: Lee teaches the method of claim 16, 21, 26, 31.
Lee may not explicitly teach wherein the offset in the unit of RB is configured to have a value D, that is 0 < D < 6.  However, Bhorkar teaches wherein the offset in the unit of RB is configured to have a value D, that is 0 < D < 6 ([0063]: offset from 0 to 3).
Thus, it would have been obvious to one of ordinary skill in the art to implement an offset valued between 0-5, taught by Bhorkar, into the offset, taught by Lee, in order to implement a well-known feature of a pre-defined protocol and to detect the control channel. In addition it would have been obvious to combine Bhorkar and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.techplayon.com/5g-nr-bandwidth-part-bwp/#:~:text=A%20Bandwidth%20Part%20(BWP)%20is,have%20following%20three%20different%20parameters.